BROWN, Justice, Retired,
dissenting, with whom GOLDEN, J., joins.
I am in complete agreement with the scholarly dissent of Justice Golden and join in such dissent.
To some, the rule of law set out in the majority opinion may be obscure. For the benefit of the less sophisticated, I have distilled the holding to be:
If an employee sustains an injury, he or she is engaged in extrahazardous employment, otherwise he or she would not have sustained the injury.
It requires a flight of fancy to determine that a motel or hotel maid is engaged in extrahazardous employment, unless the term extrahazardous is given some aberrant meaning. The American Heritage Dictionary 465 (1969) defines extra as “something more than what is usual,” and hazardous as “marked by danger; perilous.” Id. at 605.
I suppose the several hundred maids in Wyoming never knew, until they read the majority opinion, that their work was perilous, marked by danger to a degree more than what is usual. Now that the majority has ruled that the work of a maid is extra-hazardous, the wages of the several hundred motel and hotel maids in the state should immediately be tripled. This is only fair. If other employees engaged in extra-hazardous jobs, such as underground miners, roustabouts, roughnecks and construction workers, get paid for highly dangerous work, so should hotel and motel maids. If a maid’s job is extrahazardous, and it must be so because the majority said it was, then I cannot envision a safe job or even one that is merely hazardous.1
Although the Worker’s Compensation Division appealed this case, it is probably a case they will love to lose. Now that maids are classified as being engaged in extrahaz-ardous employment, their employers will be required to pay premiums on these employees into the worker’s compensation fund. This will be a big bonanza to the fund. It likely will be another hundred years before another maid is injured. The large amount accumulated because of these premiums can help subsidize payments made to injured oil rig workers, construction workers and miners. The legislature could not find a way to make the worker’s compensation scheme solvent, but the Supreme Court may have.2

. A truly extrahazardous place and circumstance is at the front door of a public building at quitting time.


. In its enthusiasm to spend money from the Worker’s Compensation Fund, the majority may want to include those who suffer ear strain from talking on the telephone. Another group might include those who suffer from chronic hypochondria, hysterical conversion or Mun-chausen’s syndrome, also known as Baron Von Munchausen’s disease.